                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                            Petitioner,
                                                            Case No. 18-cv-956
              v.

 JEFFREY P. HEIST,

                            Respondent.


         ORDER ENFORCING INTERNAL REVENUE SERVICE SUMMONS


      A copy of the petition and order to show cause were served on the respondent

Jeffrey P. Heist on December 6, 2018. Although the respondent filed a written response

to the order to show cause, he failed to appear for the show cause hearing scheduled for

January 15, 2019 at 1:00 p .m. Assistant United States Attorney Richard D. Humphrey

appeared at the hearing on behalf of the petitioner United States of America.

      The Court has reviewed the written response filed by the respondent but has

found no legal basis that would prevent the Court from entering an order enforcing the

summons. Accordingly, it is hereby ORDERED that the summons served on the

respondent on June 20, 2018, is enforced, and the respondent shall produce for

examination and/ or photostatic copying or other mechanical means of reproduction, all

books, papers, records, and other documents demanded in the summons by no later
             ~
than January~, 2019. These items shall be delivered by the respondent to Revenue

Officer Derrick Thompson or his designee at the following address: Internal Revenue
Service, N14 W24200 Tower Place, Suite 202, Waukesha, Wisconsin 53188 (telephone

number 262-513-3441). The Revenue Officer's examination shall continue from day to

day until completed.

      If the Internal Revenue Service Office is closed due to the partial shutdown of the

government, the summoned items shall be delivered by the respondent by January 29,

2019, to the following address: United States Attorney's Office, 222 West Washington

Avenue, Suite 700, Madison, Wisconsin 53703 (telephone number 608-264-5158).

      The respondent's failure to comply with this order will likely result in an order

to appear and show cause why he should not be held in contempt of court.
                     /67JI
      Entered this   ~ day   of January, 2019.




                                                 U.S. District Court Judge




                                            2
